In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Edlitz, J.), dated June 9, 2009, which denied his objections to an order of the same court (Krahulik, S.M.'), dated March 13, 2009, granting, after a hearing, those branches of the mother’s petition which were for an award of child support arrears and college costs and fixed his arrears in the sum of $6,047.02 for child support and college costs.
Ordered that the order dated June 9, 2009, is affirmed, without costs or disbursements.
*1153The Family Court properly denied the father’s objections to an order of the Support Magistrate granting the mother’s petition for certain child support arrears and college expenses as set forth in the parties’ stipulation of settlement incorporated but not merged into the judgment of divorce (see Matter of Levy v Levy, 52 AD3d 717, 718-719 [2008]; Matter of Riley v Riley, 29 AD3d 1146, 1148 [2006]; Wortman v Wortman, 11 AD3d 604, 607 [2004]).
The father’s remaining contention is without merit. Covello, J.P., Florio, Eng and Chambers, JJ., concur.